THE THIRTEENTH COURT OF APPEALS

                                    13-13-00411-CV


                            KB REALTRON MANAGEMENT
                                       v.
                                STEPHANIE DELEON


                                 On Appeal from the
                  County Court at Law No. 1 of Travis County, Texas
                         Trial Cause No. C-1-CV-12-002167


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant, although it is exempt from payment due to its affidavit of inability to

pay costs.

      We further order this decision certified below for observance.

November 19, 2015